Title: From Thomas Jefferson to Benjamin Stoddert, 13 March 1801
From: Jefferson, Thomas
To: Stoddert, Benjamin



Sir
Washington Mar. 13. 1801.

Your claims on my time need no apology certainly when the subject relates to the affairs of the government. to direct the conduct of these with the aid of the heads of departments constitutes the duties precisely for which I am placed here, & to which I cheerfully devote my whole time and faculties.
The subject of your letter received yesterday, respecting the contracts for ship timber would require a more minute information than I at present possess, or can acquire without more time & enquiry than present circumstances admit. your proposition to let the contract in South Carolina rest till a final settlement, only placing on the records of your office your opinion on the subject, is so perfectly just & proper that I am inclined to think it had better be done as to that with mr Marbury in this neighbourhood also. both appear to rest nearly on the same principles & to claim the same course of proceedure. the close of the contracts indeed seems the proper period for considering of indulgencies where terms are alledged to have been too hard. I think with you that on public, no more than on private contracts, we should never conduct ourselves with a rigour ruinous to individuals, nor make advantages from their undeserved ruin. it is also right that when the public or a private individual, wish, before they embark in an enterprize, to know the extent beyond which they are not to be carried, & therefore secure themselves by a contract, that this should be considered as something, and especially that we avoid establishing an expectation that it is a compact only in cases where we lose by it. the same degree of liberality should be practised for the public as would be done by a liberal & honorable man in his own  case. as to this the justice of the administration, when the question shall necessarily come on, may be safely & properly trusted.
I will ask the favor of you to have me furnished with an authentic statement of the French prisoners in our possession, where they are, and in the custody of what officer, as something should be done without delay, as to their liberation & transportation.
Accept my respectful salutations.

Th: Jefferson

